Citation Nr: 1511704	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-08 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as secondary to in-service herbicide exposure and a service-connected disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to in-service herbicide exposure and a service-connected disorder.

3.  Entitlement to service connection for cataracts, to include as secondary to in-service herbicide exposure and a service-connected disorder.

4.  Entitlement to service connection for a liver condition (claimed as a cyst), to include as secondary to in-service herbicide exposure and a service-connected disorder. 


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from November 1966 to November 1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a January 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO), located in Nashville Tennessee.  

The appellant provided testimony before the undersigned Acting Veterans Law Judge via a videoconference hearing in December 2012.  During the hearing, the appellant submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing is associated with the claims folder, which reflects that the Board would keep the record open for a period of 60 days for the submission of additional evidence.  See Hearing Transcript at 8.  Additional evidence along with a waiver was received in February 2013.

The appellant's claim involving all four issues is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.  VA will notify the appellant if further action is required.




REMAND

The appellant contends that the claimed disabilities are the result of his military service, to include herbicide exposure.  Alternatively, he claims that these conditions are secondary to his service-connected type II diabetes mellitus and/or his service-connected PTSD.  

The appellant was stationed in Vietnam from May 1967 to May 1968.  Thus, exposure to herbicides during service is conceded.  See 38 C.F.R. § 3.307.

The appellant submitted to VA heart examination in January 2011.  The examiner opined that the Veteran does not have ischemic heart disease.  Instead, he diagnosed left bundle branch block most likely related to poorly controlled hypertension.  He did not provide an opinion with respect to direct service connection.  Private treatment records dated in September 2012 and January 2013 contain conflicting diagnoses of ischemic cardiomyopathy and non-ischemic cardiomyopathy.  Thus, another examination and opinion is necessary.

The appellant submitted to a VA eye examination in December 2010.  The examiner diagnosed mild bilateral cataracts and opined that this condition is less likely as not caused by or a result of the service-connected diabetes.  He did not provide an opinion with respect to aggravation or direct service connection.  Thus, another examination and opinion is necessary.

The appellant has not undergone VA hypertension or liver examinations.  The Board notes that hypertension and liver disease are not presumptive diseases that result from exposure to Agent Orange and other herbicides.  See 38 C.F.R. 
§ 3.309 (e).  However, direct service connection can be established by showing that either disorder was otherwise incurred during or aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Thus, an examination and opinion is necessary.

Accordingly, the case is REMANDED for the following development:

1. Obtain any outstanding treatment records (government and private) of the appellant dated from the day following his discharge from service to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, the AMC should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and he should be allowed the opportunity to provide such records.  See 38 C.F.R. § 3.159(e) (2014). 

2.  Only after all of the appellant's outstanding (missing) medical records have been obtained and included in the claims folder for review, the AMC should then arrange for cardiac, eye, hypertension, and liver examinations of the appellant concerning the origins of the purported disorders.  The examinations should be performed by medical doctors.  The claims folder, including any documents obtained as a result of this Remand, should be made available to the examiner for review before the appropriate examination.  The examination report should consider all findings necessary to evaluate the claim and each examiner is asked to indicate that he/she has reviewed the claims folder.  Moreover, each examiner should specifically note in the examination report that he/she has reviewed all of the medical records prior to examining the appellant.

The appropriate doctor should examine the appellant and make a determination as to whether the appellant now suffers from the purported disorder (cyst in the liver, hypertension, cataracts, and a cardiac disability).  The examiner then should provide a detailed analysis as to the etiology of the appropriate condition.  Any appropriate laboratory testing should be accomplished in order to obtain a definitive diagnosis of the claimed disorder.

The examiner should answer the following:

(a) Does the Veteran have ischemic heart disease?

(b) Is it at least as likely as not, i.e., 50 percent or greater probability, that any currently diagnosed liver condition, hypertension, cataracts, and heart condition is related to the Veteran's active duty, to include conceded herbicide exposure?

(c) If the answer to (b) is no, is it at least as likely as not, i.e., 50 percent or greater probability, that such disability was caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected diabetes mellitus and/or PTSD? (If the Veteran is found to have a disability that is aggravated by a service-connected disorder, the examiner should quantify the approximate degree of aggravation.)

The appropriate examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished. If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The results proffered by each examiner should reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

3. Thereafter, the AMC should readjudicate the issues pending on appeal.  If any benefit sought on appeal remains denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC) regarding the issues now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2014) his failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



